Citation Nr: 1600915	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-10 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to service connection for a left foot disability.

7.  Entitlement to service connection for a right ankle disability.

8.  Entitlement to service connection for a left ankle disability.

9.  Entitlement to service connection for gout.
10.  Entitlement to service connection for a skin disability.

11.  Entitlement to service connection for a thyroid disability.  


REPRESENTATION

The Veteran represented by:     The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from June 1967 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision and an April 2012 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

As discussed below, the RO previously denied a claim for service connection for cervical spine disability in a rating decision dated in August 1969.  The Veteran never appealed that rating decision.  By operation of law, the unappealed rating decision became final (hereinafter also referred to as finality).  38 U.S.C.A. § 7105.  On the current claim for service connection, the RO reopened the claim and adjudicated the claim on the merits.  The Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined in this regard is irrelevant. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  For this reason, the Board has styled the claim for a cervical spine disability to reflect that finality had attached to the previous rating decision.

The issues of service connection for a cervical spine disability, service connection for a right knee disability, service connection for a left knee disability, service connection for a right foot disability, service connection for a left foot disability, service connection for a right ankle disability, service connection for gout, service connection for a skin disability, service connection for a thyroid disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By a rating decision dated in August 1969, the RO originally denied a claim of service connection for a cervical spine disability (claimed as a neck disability), and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the August 1969 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability, and raises a reasonable possibility of substantiating the claim.

3.  A disability of the Veteran's left ankle has not been present or diagnosed at any point during the claim period.


CONCLUSION OF LAW

1.  The August 1969 rating decision which denied a claim of entitlement for service connection for a cervical spine disability is final.  38 U.S.C.A. § 4005(c)(1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the August 1969 RO denial to reopen a claim of entitlement to service connection for cervical spine disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. § 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen service connection for a cervical spine disability is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.

Duty to Notify

The Board turns to the left ankle disability.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- VCAA notice by letter, dated in September 2010.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran a VA examination in March 2012 and a hearing before the undersigned in June 2015.  

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to offer an opinion with rationale as to the existence of a left ankle disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by his service representative. The undersigned Veterans Law Judge (VLJ) identified the issues and the service representative asked the Veteran to provide details of who he has seen for his disabilities and whether doctors have communicated the diagnosis of a given disability to the Veteran and whether it was related to service.  The VLJ also asked the Veteran to clarify where he was seen for injuries while serving in Vietnam to determine if he was seen at a hospital or a battalion aid station.   The VLJ explained that hospital records are often archived separately from a serviceman's treatment records. 

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for a left ankle disability.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his service representative also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Reopening the Claim for Service Connection for a Cervical Spine Disability

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for a cervical spine disability was denied in a rating decision dated in August 1969.  The RO denied the claim on the basis that the Veteran had a condition that pre-existed service and it was not aggravated by service.  The Veteran was notified of the decision by a letter issued in on August 25, 1969.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 4005(c)(1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the August 1969 determination.
The next communication from the Veteran regarding his service connection claim occurred in May 1984 when the Veteran filed a claim to reopen the claim for service connection for a cervical spine disability by claiming service connection for a neck disability.  It does not appear either the RO or the Veteran did anything further until the Veteran filed his current claim in July 2010 to reopen the claim for service connection for a cervical spine disability by filing a claim for service connection for a neck injury.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West , 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

No disabilities of the cervical spine or neck were found in the entrance examination in November 1966.  

The service treatment records document numerous occasions during service when the Veteran sought treatment for his neck.

A chronic neck strain was diagnosed at the separation examination in January 1969. 

The Veteran was again diagnosed with a cervical strain in June 1969.  

In April 1981, a chiropractor, Dr. L. Capocosa diagnosed degenerative changes at C6-C7 from an X-ray and attributed it to a service injury.  The Veteran reported his symptoms starting when his head became entangled in a vine in Vietnam.    

In a VA examination in April 2011, the Veteran was diagnosed with degenerative disc disease of the cervical spine.  X-rays revealed moderately severe discogenic degenerative changes at the C5-C6 and C6-C7 level.

In June 2014, the Veteran testified that he did not have any neck problems before service until in combat, he was running and his head became entangled in vines.  From that point forward, the Veteran has had trouble with his neck.

The RO denied the claim for service connection for a cervical spine disability because the Veteran had a condition that pre-existed service and it was not aggravated by service.  Since the prior final rating decision in August 1969, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran.

To summarize the foregoing, the Veteran has submitted evidence that he did not have any preexisting cervical spine disability before he entered service.  Furthermore, a veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at entrance into service.  38 U.S.C.A.  § 1131; 38 C.F.R. § 3.304(b).  Instead, he has presented evidence that the onset of his cervical spine disability began when he became entangled in a vine during combat.  Service records demonstrate continued complaints of neck symptoms in service and the Veteran testified that he had continued pain and stiffness after separation.  He has been diagnosed with degenerative disc disease of the cervical spine.  The Veteran has related the onset of his current degenerative disc disease of the cervical spine to injury in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current cervical spine disability with reported onset in service instead of pre-existing service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as degenerative disc disease of the cervical spine.  The establishment of a current disability with onset in service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a cervical spine disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a cervical spine disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.
Service Connection for a Left Ankle Disability

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Certain left ankle disabilities, such as arthritis, are listed as a disease under § 3.309 as a chronic disease.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  


Facts and Analysis

The Veteran has filed a claim for a left ankle disability.  The Board understands the Veteran is asserting he has a left ankle disability that is distinct from his gout diagnosis as he testified that his gout appears in different joints at different times, including his ankles.

The service treatment records do not contain any diagnosis involving the left ankle.  He complained of pain in both ankles in September 1967 and prescribed larger boots.  About a week later, he reported feeling better.

VAMC treatment records reflect complaints of left ankle and knee pain in August 2010 and October 2011.

In April 2012, the Veteran was diagnosed with left ankle pain.

In March 2012, the Veteran underwent a VA examination of his feet and his ankles.  He was diagnosed with a bilateral foot disability, hallux valgus, as well as degenerative joint disease in the right foot and right ankle.  There was no diagnosis of the left ankle.

In June 2014, the Veteran testified that his combat duties in Vietnam required him to traverse up and down hills, sometimes for long distances, with heavy equipment and ammo belts.  Since that time, he has had pain.  

Separate and apart from the Veteran's gout disability, which is discussed in the REMAND below, the Board finds that the medical evidence does not establish any current left ankle disability such as arthritis for service connection purposes.  There are no X-ray studies of the left ankle revealing a disability or abnormality.  There is not even any medical treatment of the left ankle, excluding gout, and a couple of complaints of pain in August 2010, October 2011 and April 2012.  Pain is not a diagnosis, however, but a finding or symptom noted on an examination.  Findings or symptoms are not disabilities in and of themselves for which VA compensation benefits are payable.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  See also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (although the Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability).  No underlying pathology relating to pain has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, left ankle pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  Pain of the left ankle is a symptom that has been reported by history only in examination and is not a disability for which service connection can be granted.  As such, service connection for pain on the left ankle is not warranted.

In the absence of a current disability or diagnosis of a left ankle disability, there can be no valid claim for service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no competent and credible evidence of any such left ankle disability at any point during the claims period or shortly before the claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

The Board recognizes the Veteran's evidence includes his opinion that he has a disability that causes ankle pain.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The Veteran can competently testify to symptoms such as ankle pain, because the Veteran, as a lay person, is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran, however, as a lay person, cannot offer medical opinions as to his medical conditions or their relationship to service as that requires the expertise of a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Although the Veteran is competent to describe symptoms, the Veteran is not asserting nor is there evidence to suggest a condition or diagnosis under case law that has been found to be capable of lay observation; otherwise, the determination as to the presence or diagnosis of a left ankle disability is medical in nature, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 
The Veteran is not asserting any left ankle condition that is capable of lay observation.  See Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007) (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).  In this instance, determination of the nature of a diagnosis causing left ankle pain cannot be made by a layperson, but, instead, requires medical evidence.

Any diagnosis of the left ankle cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays or laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  The Veteran's assertion or opinion that he has a left ankle disability or diagnosis and the relationship to service is not competent evidence.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a left ankle disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

New and material evidence having been received, the claim for service connection for a cervical spine disability is reopened, and to this extent the appeal is granted.

Entitlement to service connection for a left ankle disability is denied.


REMAND

The Veteran testified that during combat in Vietnam, the Veteran was running and became entangled in a vine causing neck strain.  In the same incident of combat, the Veteran was injured by shrapnel.  He was then evacuated to a hospital as opposed to the closest battalion aid station.  The Veteran testified that he was stationed in Plieku.  His service treatment records contain outpatient treatment, including injury in combat in January 1968, and refer to 71st Evacuation Hospital.  It is possible the hospital records are archived separate and apart from his service treatment records.  There has been no attempt to determine whether the in-patient records of hospitalization exist.  Therefore, upon remand, the RO should request and associate with the file any service hospital records concerning the Veteran.

The file contains VAMC records from June 2002 to February 2013.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Veteran asserts that his gout and thyroid disabilities are related to service, including as due to Agent Orange/herbicide exposure.  Gout and/or thyroid disabilities are not presumed to be service connected if a Veteran was exposed to herbicides.  See 38 C.F.R. § 3.309(e).  Even if a presumptive disability due to Agent Orange exposure is not present, see 38 C.F.R. §§ 3.307, 3.309, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There has not been a VA examination to determine whether the Veteran's gout disability or thyroid disability is related to service generally or herbicide exposure.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

As to service connection for a cervical spine disability, a VA examiner in March 2011 concluded the Veteran's degenerative disc disease of the cervical spine did not result from service because the initial complaints were prior to 1970 and there was no documentation of a chronic cervical spine condition due to active duty injury.  It is not completely clear, but it appears the examiner was attempting to say the Veteran had a disability preexisting service but service did not aggravate it.  If the examiner did intend to use 1970, then the report is factually inaccurate as the Veteran's entire service was before 1970 and he was seen on several occasions for his neck and a chronic neck strain was noted at the separation examination.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Furthermore, the examiner did not take into consideration the Veteran's evidence how the initial injury arose during combat and has continued ever since.  Lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The Board thus finds the examination is inadequate and a new VA examination must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition, as to the issue of a pre-existing condition, the entrance examination did not find a cervical spine disability.  A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at entrance into service.  38 U.S.C.A.  § 1131; 38 C.F.R. § 3.304(b).  While later treatment records refer to neck problems prior to service, the entrance examination does not and therefore, the Veteran's cervical spine is presumed to be sound.  

The standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that the Veteran's disability both preexisted service and was not aggravated by service.  38 C.F.R. § 3.304(b).

As there is no clear and unmistakable evidence of a cervical spine disorder pre-existing service, the presumption of soundness is not rebutted and the Board will consider the Veteran's claim as one for service connection, rather than one based on aggravation of a pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In a similar manner, the examiner should also determine whether any cervical spine disability had its onset in service or is related to service, not whether service aggravated the disability.   

The right ankle and right foot and both knees have been diagnosed degenerative joint disease.  Both feet have been diagnosed with hallux valgus.  The VA examiner in April 2012 determined neither the right ankle nor the feet disabilities were related to service because there was no documentation of a chronic condition in service.  This conclusion does not account for or explain the complaints of pain in August 1967 as well as the Veteran's lay evidence that he has experienced pain and other symptoms since he returned from Vietnam.  There has not been a VA knee examination.  The Veteran has also testified that he had to traverse hills in Vietnam with full gear and ammunition and this caused or contributed to his current right ankle, bilateral knee, and feet disabilities.  The record does not contain an opinion addressing whether the right ankle, feet, and knees are due to or related to the Veteran's combat duties in Vietnam.  Therefore, the Board has determined the Veteran should receive a new VA examination regarding these claims.

Finally, as to the claim for service connection for a skin disability, a VA examiner in February 2012 diagnosed skin disabilities of acrochordon, keloid, and a rash in the right lower extremity.  The examiner, however, stated none of them are related to service because there is no documentation of the conditions in service.  This is inaccurate as the Veteran sought treatment at least once for a skin rash on his right foot, which is the same extremity noted by the VA examiner for a rash.  The medical treatment  records in the file also note complaints of a skin rash such as in May 2003 and October 2011.  As the February 2012 report is inaccurate and does not take into account all evidence, the Board has determined the Veteran should receive a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the proper Federal Custodian of Army records at the 71st Evacuation Hospital or the closest evacuation hospital to Plieku, Vietnam, the National Personnel Records Center, the Veteran's service department,  and any other appropriate source to include the National Archives and Records Administration, and the applicable service department all hospital or in- patient records of the Veteran while he was stationed in Plieku, Vietnam in January 1968.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Obtain all VA treatment records for the Veteran dated from February 2013 to the present.

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

3.  After the record development is completed, provide the Veteran with a VA spine examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a cervical spine disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner is asked to discuss the clinical significance of the documented in-service treatment for the neck from February 1968 to at least May 1968 and the diagnosis of chronic neck strain at the separation examination.

The examiner is also asked to discuss the clinical significance of the Veteran's testimony that he injured his neck when his head became entangled in a vine during combat and he has experienced symptoms of pain since that time.

The examiner is advised he or she should assume for the sake of the examination that the no cervical spine disability was found at the entrance examination and the Veteran was determined to be fit for service.

The examiner must not rely solely on the absence of a cervical spine disability in service as the basis for a negative opinion.  The question is whether any current cervical spine disability is related to service.

A complete rationale for any opinion offered should be provided.

4.  After the record development is completed, provide the Veteran with a VA joint examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

For the right and left foot, right and left knee, and right ankle, the examiner is asked to determine whether the Veteran has a current disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner is asked to discuss the clinical significance that the Veteran's combat duties required him to make extensive marches traversing the hills of Vietnam.

The examiner is also asked to discuss the August 1967 treatment for foot and ankle pain in relation to any disability diagnosed.

The examiner must not rely solely on the absence of diagnosis in service as the basis for a negative opinion.  The question is whether any current knee, ankle, or foot disability is related to service.

A complete rationale for any opinion offered should be provided.

5.  After the record development is completed, provide the Veteran with a VA skin examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a skin rash disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, including, but not limited to Agent Orange (herbicide) exposure.

The examiner is asked to comment in the Veteran seeking treatment in September 1967 for a rash on his right foot. 

The examiner must not rely solely on the absence of chronic skin rash in service as the basis for a negative opinion.  The question is whether any current skin rash is related to service.

A complete rationale for any opinion offered should be provided.

6.  After the record development is completed, provide the Veteran with a VA examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is asked to determine whether the Veteran has a gout disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, including, but not limited to Agent Orange (herbicide) exposure.

The examiner must not rely solely on the absence of gout in service as the basis for a negative opinion.  The question is whether the current gout is related to service.

A complete rationale for any opinion offered should be provided.

7.  After the record development is completed, provide the Veteran with a VA endocrinology examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a thyroid disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, including, but not limited to Agent Orange (herbicide) exposure.

The examiner must not rely solely on the absence of a thyroid disability in service as the basis for a negative opinion.  The question is whether any current thyroid disability is related to service.

A complete rationale for any opinion offered should be provided.

8.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


